In an action for a judgment (1) declaring null and void the conditions imposed by the Islip Town Planning Board on the issuance of permits for the construction of certain dwellings, and (2) directing that said permits be issued without condition, the appeal is from an order which, inter alla, granted respondent’s motion for summary judgment striking out the answer. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ.